Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, directed to an invention non-elected without traverse.  Accordingly, claims 1-4 been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 1-4.

Allowable Subject Matter
Claim 14-17, 23, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 14 and depending claims 15-17 and 23 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “a first conductive laver made of a diffusion barrier material and a reflow enhancement layer deposited overlying the semi-spheroidal sidewall surfaces and the vertical sidewall surfaces of the trench; a capacitive dielectric material layer deposited overlying the first conductive laver; a second conductive layer deposited overlying the capacitive dielectric material layer; a third conductive material filling in the remaining portion of the trench overlying the entirety of the second conductive layer; and a trench contact formed in a remaining portion of the material stack not including the trench and at least one shallow trench contact in the third conductive material”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891